In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (O’Brien, J.), dated October 12, 1994, which, after a nonjury trial, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
According due deference to the trial court on matters of credibility, we conclude that the trial court’s findings, including the determination that there was no contract between the parties, are not against the weight of the evidence or contrary to law. Therefore, they will not be disturbed (see, Brooklyn & Queens El. Co. v Excel Assocs., 115 AD2d 630).
The plaintiff’s remaining contentions are either raised for the first time on appeal, and thus, not considered, or without merit. Miller, J. P., Friedmann, Krausman and Florio, JJ., concur.